Citation Nr: 0111399	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  98-08 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right anterior cruciate ligament injury, 
currently rated 20 percent disabling.  

2.  Entitlement to an increased rating for right knee 
arthritis with limitation of motion, currently rated 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 7, 1957, 
to May 3, 1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  


FINDING OF FACT

Postoperative residuals of a right anterior cruciate ligament 
injury are manifested by no more than moderate instability, 
degenerative joint disease, and limitation of right knee 
extension and flexion to 20 degrees and 94 degrees, 
respectively.  


CONCLUSIONS OF LAW

1.  A rating greater than 20 percent for postoperative 
residuals of a right anterior cruciate ligament injury is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 5257 (2000).  

2.  A rating greater than 30 percent for right knee arthritis 
with limitation of motion is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5010-5261 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant asserts that the disability associated with his 
right knee has worsened; thereby warranting higher ratings 
for both the instability/subluxation in the knee and the 
limitation of motion due to arthritis in the knee.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

While the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) redefined the obligations of VA with respect to the 
duty to assist, review of the appellant's claims file, shows 
that he was provided sufficient assistance by VA with regard 
to his claims, in that he was able to provide testimony at a 
March 2000 Regional Office hearing, a VA orthopedic 
examination was performed in April 1998, and the RO contacted 
his private physician in June 1997 for the purpose of 
requesting copies of his medical records, which were 
subsequently received by the RO.  Therefore, the Board 
concludes that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  


I.  Postoperative Residuals of a Right 
   Anterior Cruciate Ligament Injury

Service medical records show that the appellant sustained a 
right knee injury in April 1957 when he twisted the knee 
suddenly while running during physical training.  Swelling 
was noted in the knee along with evidence of fluid.  The 
anterior cruciate ligament was found to be quite lax, and the 
impression was a tear of the ligament.  He was given a 
medical discharge from service one month later.  

Postservice medical evidence relating to the appellant's 
right knee includes reports of VA medical examinations 
performed in December 1959, November 1964, April 1971, and 
April 1976.  In December 1959, the appellant describes 
locking in the right knee.  Lateral motion of the anterior 
cruciate ligament indicated relaxation or partial tear, but 
range of motion was full without pain.  In November 1964, 
there was crepitus and minimal soreness in anterior-posterior 
movement that was felt to indicated relaxation or partial 
tear of the anterior cruciate ligament.  In April 1971, the 
appellant complained of occasional popping in the knee.  
There was full range of motion, tenderness on pressure at the 
medial aspect, and some relaxation of the ligaments.  At the 
April 1976 examination, the appellant complained of 
occasional popping and locking in the right knee with 
constant pain and some swelling.  He walked without a limp, 
and performed a heel and toe walk and a complete knee bend.  
There was full range of motion, a moderate degree of 
crepitus, a suggestion of loose bodies in the lateral joint 
space, a moderate degree of pain on pressure, slight 
relaxation of the collateral ligaments, and a moderate degree 
of anterior cruciate ligament relaxation.  

Private medical records since service include a September 
1970 report from R. B. Means, M.D., which noted some 
limitation of flexion and crepitation in the right knee, 
without instability.  Medical records from the appellant's 
private physician, C. A. Strange, M.D., showed that there was 
considerable effusion in the right knee in June 1969, with 
some medial compartment laxity and pain over the medial joint 
line, but that the effusion was gone eleven days later, and 
that in March 1988, following re-injury of the right knee in 
September 1997, there was rotary instability, internal 
derangement, and posttraumatic osteoarthritis in the knee.  

More recently, the appellant underwent VA orthopedic 
examinations in July 1997 and April 1998.  At the July 1997 
examination, he complained of swelling, locking, and fluid in 
the right knee, and gave a history of right knee arthroscopy 
in 1994 to remove loose bodies from the knee.  Examination 
revealed range of motion to be from 0 to 120 degrees with 
crepitation, no medial or lateral collateral ligament damage, 
a 20 mm. anterior drawer sign, a 20 mm. Lachman's test, and 
no patellar femoral crepitation.  A right knee X-ray revealed 
degenerative joint disease.  The diagnosis was severe 
degenerative joint disease of the right knee.  

At the April 1998 VA examination, the appellant indicated 
that he did not take any medications for his right knee 
problems or use any crutches, braces, or canes for 
ambulation.  Varus and valgus stress tests were negative.  
There was crepitus on motion, which was from 20 to 94 
degrees.  Anterior drawer sign and Lachman's test were each 
20 mm., while the posterior drawer sign was negative.  It was 
reported that an X-ray of the right knee revealed very mild 
degenerative changes.  

VA outpatient records dated in November 1998 indicated 
complaints of low back and right knee pain.  

A February 1960 rating decision granted service connection 
for internal derangement of the right knee, with relaxation 
or tear of the lateral ligament, and assigned a 20 percent 
rating under Diagnostic Code 5257 from November 10, 1959.  An 
August 1999 rating decision assigned a 30 percent rating for 
the appellant's right knee disability, on the basis of 
limitation of motion due to arthritis, under Diagnostic Codes 
5010-5261 from April 21, 1997.  Following a March 2000 
Regional Office hearing, the hearing office, in a July 2000 
decision, assigned a 20 percent rating for the appellant's 
postoperative residuals of a right anterior cruciate ligament 
injury under Diagnostic Code 5257, effective November 10, 
1959.  

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
severe, a 20 percent evaluation when moderate, and a 
10 percent evaluation when slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  As the April 1998 VA orthopedic 
examination revealed that varus and valgus stress tests were 
negative, and there was no indication that the appellant had 
significant problems with instability or subluxation in his 
right knee, the Board finds that no more than moderate 
instability or subluxation has been demonstrated in the right 
knee.  Therefore, the Board is unable to identify a basis to 
grant a higher rating for postoperative residuals of a right 
anterior cruciate ligament injury under Diagnostic Code 5257.  

II.  Right Knee Arthritis with Limitation of Motion

In his July 2000 decision, the hearing officer granted 
service connection and a separate 30 percent rating for 
arthritis with limitation of motion in the appellant's right 
knee under Diagnostic Code 5010-5261 from April 21, 1997, 
based on decisions by the United States Court of Appeals for 
Veterans Claims (Court) in Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991), and Hicks v. Brown, 8 Vet. App. 417 (1995), 
and opinions by VA General Counsel in July 1997 and August 
1998 (VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), and VA 
O.G.C. Prec. Op. No. 9-98 (August 14, 1998)).  

Review of the recent VA orthopedic examinations reveals that 
the appellant had a range of motion in the right knee from 0 
to 120 degrees in July 1997 and from 20 to 94 degrees in 
April 1998.  Under Diagnostic Code 5260, the maximum rating 
assigned for limitation of knee flexion is 30 percent, 
assigned when the limitation is to 15 degrees.  Under 
Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 
45 degrees, a 40 percent evaluation when the limitation is to 
30 degrees, and a 30 percent evaluation when the limitation 
is to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Because extension in the appellant's right knee is not 
shown to be limited by more than 20 degrees, a rating greater 
than 30 percent is not warranted for the right knee arthritis 
with limitation of motion.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in the case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 30 percent evaluation for right 
knee arthritis with limitation of motion by the hearing 
officer's July 2000 decision, and his current appeal was 
based on that decision, the Board must consider staged 
ratings under Fenderson.  The Board notes that the effective 
date of the 30 percent rating granted by the hearing office 
for right knee arthritis with limitation of motion was April 
21, 1997, the date the appellant filed a claim for 
entitlement to an increased rating for his right knee 
disability.  Because the evidence does not demonstrate 
limitation of extension in the right knee to be more than 20 
degrees at any time, an evaluation greater than 30 percent is 
not shown to have been warranted at any point since the 
increased rating claim was filed.  

III.  Functional Disability

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain in his right knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
and 30 percent evaluations already assigned for postoperative 
residuals of a right anterior cruciate ligament injury and 
right knee arthritis with limitation of motion.  The evidence 
indicates that the appellant's right knee problems do not 
require him to use any aids to help with ambulation, and that 
he did not report any episodes of instability or recurrent 
subluxation involving the knee at the April 1998 VA 
examination.  Furthermore, he indicated at the April 1998 
examination that he was not taking any medications for his 
right knee conditions.  Hence, the Board does not find that a 
higher disability evaluation is warranted for the appellant's 
right knee disabilities on the basis of functional 
disability.  


ORDER

Increased evaluations for postoperative residuals of a right 
anterior cruciate ligament injury and right knee arthritis 
with limitation of motion are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

